DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 3/5/2021.
In the amendment filed 3/5/2021, Applicant:
Amended claims 2, 12, 19, 28, and 30; and
Cancelled claim 11. 
Claims 2-10 and 12-31 are currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant's arguments, see pages 10-12, filed 3/5/2020, with respect to the 102 and 103 rejections but they are not persuasive.  
On page 11, Applicant argues that the claims have been amended to recite previously allowable subject matter.  However, Applicant has only incorporated the limitations of claim 11 and not intervening claim 10 into the independent claims.  This is a broader version of the subject matter that was indicated as allowable (which was claim 10 and 11 incorporated into claim 2).  After further consideration, Wang anticipates the amended claim as indicated in detail below. 
Further, on pages 11-12, Applicant argues that the dependent claims are allowable for similar reasons.  For reasons similar to those stated above, Examiner respectfully disagrees.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 8-10, 14, 18-21, 24, 25, and 27-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0275524 to Wang et al.

Regarding claim 2, Wang discloses a method for wireless communication at a user equipment (UE), comprising: 
determining a beam failure or a beam deterioration for communications with a wireless device (disclosed throughout; see paragraph 0005, for example, which indicates that the transmission of the beam failure recovery request is in response to a beam failure; see also paragraphs 0003 and 0027, which indicates that detection of this beam failure by the UE is known in the art; see also paragraph 0054, which indicates that beam failure detection is based on DL measurements and paragraphs 0072-0093 and Figures 5 and 6, which describe the beam failure detection in more detail); 
identifying a UE-generated uplink message for transmission based at least in part on the determined beam failure or beam deterioration (disclosed throughout; see Figure 2 and paragraphs 0049 and 0051-0052, for example, which discloses that a beam failure recovery request message is transmitted in response to the beam failure; clearly, the UE identifies this beam failure recovery request message prior to encoding and transmitting it); 
determining to transmit the UE-generated uplink message using a scheduled mode or an autonomous mode based at least in part on a characteristic associated with the UE-generated uplink message or a state of the UE (disclosed throughout; see step 205 of Figure 2, for example as well as paragraphs 0051-0052; transmitting the message via the non-contention based PRACH or the PUCCH is interpreted as a scheduled mode (paragraph 0050 indicates that these resources are configured in advance by the AN); Wang describes many different characteristics associated with the message or states of the UE used to make the decision of which mode to use for transmitting the beam failure recovery request; for example, in paragraph 0052, the first transmission (and a first number of retransmissions) of the message uses the scheduled mode (non-contention based PRACH)), wherein the autonomous mode uses dedicated resources for the UE that are different from resources reserved for random access channel (RACH) transmissions (this limitation only modifies the “autonomous mode” part of the alternative clause above; as the particulars of this limitation do not further modify the “scheduled mode” part of the alternative clause (which is used in this rejection), the details are not required); and 
transmitting the UE-generated uplink message using the scheduled mode or the autonomous mode (disclosed throughout; see step 215 of Figure 2, for example).  

Regarding claim 19, Wang discloses an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (see CPU 1404E of Figures 14 and 15, for example); 
memory in electronic communication with the processor (see memory 1404G of Figures 14 and 15, for example); and 
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (see paragraph 0120, for example, which indicates that the CPU may execute instructions stored in the memory): 
determine a beam failure or a beam deterioration for communications with a wireless device (disclosed throughout; see paragraph 0005, for example, which indicates that the transmission of the beam failure recovery request is in response to a beam failure; see also paragraphs 0003 and 0027, which indicates that detection of this beam failure by the UE is known in the art; see also paragraph 0054, which indicates that beam failure detection is based on DL measurements and paragraphs 0072-0093 and Figures 5 and 6, which describe the beam failure detection in more detail); 
identify a UE-generated uplink message for transmission based at least in part on the determined beam failure or beam deterioration (disclosed throughout; see Figure 2 and paragraphs 0049 and 0051-0052, for example, which discloses that a beam failure recovery request message is transmitted in response to the beam failure; clearly, the UE identifies this beam failure recovery request message prior to encoding and transmitting it); 
determine to transmit the UE-generated uplink message using a scheduled mode or an autonomous mode based at least in part on a characteristic associated with the UE-generated uplink message or a state of the UE (disclosed throughout; see step 205 of Figure 2, for example as well as paragraphs 0051-0052; transmitting the message via the non-contention based PRACH or the PUCCH is interpreted as a scheduled mode (paragraph 0050 indicates that these resources are configured in advance by the AN); Wang describes many different characteristics associated with the message or states of the UE used to make the decision of which mode to use for transmitting the beam failure recovery request; for example, in paragraph 0052, the first wherein the autonomous mode uses dedicated resources for the UE that are different from resources reserved for random access channel (RACH) transmissions (this limitation only modifies the “autonomous mode” part of the alternative clause above; as the particulars of this limitation do not further modify the “scheduled mode” part of the alternative clause (which is used in this rejection), the details are not required); and 
transmit the UE-generated uplink message using the scheduled mode or the autonomous mode (disclosed throughout; see step 215 of Figure 2, for example).

Regarding claim 28, Wang discloses an apparatus for wireless communication at a user equipment (UE), comprising: 
means for determining a beam failure or a beam deterioration for communications with a wireless device (disclosed throughout; see paragraph 0005, for example, which indicates that the transmission of the beam failure recovery request is in response to a beam failure; see also paragraphs 0003 and 0027, which indicates that detection of this beam failure by the UE is known in the art; see also paragraph 0054, which indicates that beam failure detection is based on DL measurements and paragraphs 0072-0093 and Figures 5 and 6, which describe the beam failure detection in more detail); 
means for identifying a UE-generated uplink message for transmission based at least in part on the determined beam failure or beam deterioration (disclosed throughout; see Figure 2 and paragraphs 0049 and 0051-0052, for example, which discloses that a beam failure recovery request message is transmitted in response to the beam failure; clearly, the UE identifies this beam failure recovery request message prior to encoding and transmitting it); 
means for determining to transmit the UE-generated uplink message using a scheduled mode or an autonomous mode based at least in part on a characteristic associated with the UE-generated uplink message or a state of the UE (disclosed throughout; see step 205 of Figure 2, for example as well as paragraphs 0051-0052; transmitting the message via the non-contention based PRACH or the PUCCH is interpreted as a scheduled mode (paragraph 0050 indicates that these resources are configured in advance by the AN); Wang describes many different characteristics associated with the message or states of the UE used to make the decision of which mode to use for transmitting the beam failure recovery request; for example, in paragraph 0052, the first transmission (and a first number of retransmissions) of the message uses the scheduled mode (non-contention based PRACH)), wherein the autonomous mode uses dedicated resources for the UE that are different from resources reserved for random access channel (RACH) transmissions (this limitation only modifies the “autonomous mode” part of the alternative clause above; as the particulars of this limitation do not further modify the “scheduled mode” part of the alternative clause (which is used in this rejection), the details are not required); and 
means for transmitting the UE-generated uplink message using the scheduled mode or the autonomous mode (disclosed throughout; see step 215 of Figure 2, for example).  

Regarding claim 30, Wang discloses a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: 
determine a beam failure or a beam deterioration for communications with a wireless device (disclosed throughout; see paragraph 0005, for example, which indicates that the ; 
identify a UE-generated uplink message for transmission based at least in part on the determined beam failure or beam deterioration (disclosed throughout; see Figure 2 and paragraphs 0049 and 0051-0052, for example, which discloses that a beam failure recovery request message is transmitted in response to the beam failure; clearly, the UE identifies this beam failure recovery request message prior to encoding and transmitting it); 
determine to transmit the UE-generated uplink message using a scheduled mode or an autonomous mode based at least in part on a characteristic associated with the UE-generated uplink message or a state of the UE (disclosed throughout; see step 205 of Figure 2, for example as well as paragraphs 0051-0052; transmitting the message via the non-contention based PRACH or the PUCCH is interpreted as a scheduled mode (paragraph 0050 indicates that these resources are configured in advance by the AN); Wang describes many different characteristics associated with the message or states of the UE used to make the decision of which mode to use for transmitting the beam failure recovery request; for example, in paragraph 0052, the first transmission (and a first number of retransmissions) of the message uses the scheduled mode (non-contention based PRACH)), wherein the autonomous mode uses dedicated resources for the UE that are different from resources reserved for random access channel (RACH) transmissions (this limitation only modifies the “autonomous mode” part of the alternative ; and 
transmit the UE-generated uplink message using the scheduled mode or the autonomous mode (disclosed throughout; see step 215 of Figure 2, for example).  

Regarding claims 3 and 20, Wang discloses the limitation that the UE-generated uplink message comprises a scheduling request (SR) or a beam failure recovery request (disclosed throughout; see step 215 of Figure 2, for example).

Regarding claim 4, Wang discloses the limitation of transmitting the UE-generated uplink message using the scheduled mode if the UE-generated uplink message is a first transmission of the UE-generated uplink message or if the UE-generated uplink message is a retransmission of the UE-generated uplink message, wherein a number of retransmission attempts of the retransmission of the UE-generated uplink message fails to satisfy a predetermined threshold (see paragraph 0052, for example, which discloses that the beam failure recovery request is transmitted using the scheduled mode (via non-contention based PRACH) for the initial transmission and the first several retransmissions (up to a predetermined number); the beam failure recovery request is transmitted using the autonomous mode for retransmissions beyond a predefined number).  

Regarding claim 9, Wang discloses the limitation of transmitting the UE-generated uplink message using the scheduled mode if the scheduled mode permits transmission of the UE-generated uplink message earlier than if the autonomous mode was used (as indicted 

Regarding claim 12, Wang discloses the limitations that the UE-generated uplink message transmissions and RACH transmissions are multiplexed in frequency domain, time domain, code domain, or a combination thereof (see paragraph 0060, for example, which discloses that the UE-generated uplink message and other RACH transmissions are multiplexed in a code domain).

Regarding claim 14, Wang discloses the limitations that the downlink transmission comprises a synchronization signal, a master information block (MIB), or a system information block (SIB) (see paragraph 0003, which discloses that the beam measurement/management is performed using measurements synchronization and reference signals).

Regarding claim 16, Wang discloses the limitation that the uplink transmission comprises a hybrid automatic repeat request (HARQ) acknowledgment, a channel state feedback (CSF) report, a beam measurement report, a sounding reference signal (SRS), an uplink measurement reference signal, a physical uplink control channel (PUCCH), or a combination thereof (as indicated above in the rejection of parent claim 1, the uplink transmission can be the PUCCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0275524 to Wang et al in view of U.S. Patent Application Publication 2020/0178338 to Ahn et al.

Regarding claims 7 and 23, Wang discloses the limitations of parent claims 2 and 19 as indicated above.  Wang does not explicitly disclose the limitations of claims 7 and 23 of determining to transmit the UE-generated uplink message using the scheduled mode or the autonomous mode based at least in part on a priority level associated with the UE-generated uplink message.  However, this is known in the art.  Consider Ahn, for example, which teaches prioritizing beam failure recovery request messages over other messages (see paragraphs 0538-0539 and 0583, for example). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang to prioritize the beam failure recovery request over other message as taught by Ahn.  The rationale for doing so would have been to avoid the problem of overlapping with another control channel and to enable quick beam recovery as suggested in paragraphs 0018 and 0019 of Ahn.  

Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0275524 to Wang et al in view of U.S. Patent Application Publication 2018/0191422 to Xia et al.

Regarding claims 15 and 26, Wang discloses the limitations of parent claims 2 and 19 as indicated above.  Wang further discloses the limitations of associating the UE-generated uplink message with the uplink transmission (disclosed throughout; see step 215 of Figure 2, for example; the uplink message is clearly associated with the uplink transmission as the UE transmits the message in step 215); and transmitting the UE-generated uplink message on the resources using the scheduled mode (disclosed throughout; see step 215 of Figure 2, for example, which discloses transmitting the uplink message).  Wang does not explicitly disclose the limitations of receiving a grant indicating resources for an uplink transmission.  However, Xia discloses the limitation that transmitting via the PUCCH is “grant based” (see paragraph 0007, for example).  It would have been obvious to one of ordinary skill in the art, before the .

Allowable Subject Matter
Claims 5, 6, 8, 10, 13, 17, 18, 21, 22, 24, 25, 27, 29, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 25, 2021